—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about October 6, 1994, which granted defendant’s motion to vacate the default judgment against him and directed service of an answer within 30 days, unanimously modified, on the law, to dismiss the complaint and otherwise affirmed, without costs. Appeal from order of the same court and Justice, entered on February 28, 1995, which denied plaintiffs motion for reargument, unanimously dismissed as taken from a nonappealable paper. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
The IAS Court properly granted defendant’s motion to vacate the default judgment (CPLR 5015 [a] [1]) where defendant demonstrated the existence of a meritorious defense as well as a reasonable excuse for his default. However, on our own motion, we dismiss the complaint for failure to state a cause of action pursuant to CPLR 3211 (a) (7). In our view this action, seeking recovery of attorney’s fees for services rendered which resulted in disbarment, is precluded for the reasons stated in A to Z Assocs. v Cooper (161 Misc 2d 283, 292) and the pleadings before us gave plaintiff adequate notice of the illegality defense which we hold must now prevail.
In addition to the rationale of A to Z Assocs. v Cooper (supra), dismissal of this complaint is warranted on another basis. Entertaining this action, which boldly and directly derives from the misconduct for which this Court disbarred plaintiff, would not only undermine the integrity of that order, but would also violate our duty to conserve scarce judicial resources. It is a measure of plaintiff’s disdain for the legal system, consistent with the nature of the misconduct for which he was disbarred,* that he would bring this claim before this Court.
*207Moreover, under the "inherent powers doctrine”, this Court is vested with all powers reasonably required to enable it to: " 'perform efficiently its judicial functions, to protect its dignity, independence and integrity, and to make its lawful actions effective. * * * Inherent judicial powers derive not from legislative grant or specific constitutional provision, but from the fact it is a court * * * and to be a court requires certain incidental powers * * * (Carrigan, Inherent Powers of the Courts, National College of the State Judiciary, Reno, Nevada [1973].)’ ” (Gabrelian v Gabrelian, 108 AD2d 445, 448-449, appeal dismissed 66 NY2d 741.) Sua sponte dismissal of this claim, which flouts the integrity of an order of this Court, is well within our prerogative and, in the absence of substantial prejudice to plaintiff’s due process rights, is consistent with the principles of justice and public policy which we are sworn to uphold. Concur—Wallach, J. P., Ross and Williams, JJ.

 See, Matter of Wehringer, 135 AD2d 279.